—Appeal by the defendant from a judgment of the County Court, Nassau County (DeRiggi, J.), rendered December 21, 1999, convicting him of robbery in the first degree, unauthorized use of a vehicle in the first degree, and criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements he made to law enforcement authorities.
*438Ordered that the judgment is affirmed.
The defendant claims that he is entitled to a de novo suppression hearing because of the People’s delay in providing certain Rosario material (see, People v Rosario, 9 NY2d 286, cert denied 368 US 866). We disagree. Where, as here, there is a delay in providing Rosario material at a suppression hearing, the defendant is entitled to a de novo hearing only where there has been a showing of substantial prejudice (see, People v Cannon, 171 AD2d 752; see also, People v Antelmi, 187 AD2d 601). The defendant has failed to show the existence of substantial prejudice here.
The defendant’s remaining contentions are without merit. Ritter, J. P., Krausman, H. Miller and Smith, JJ., concur.